DAVIS, Judge.
Jonathan Caldwell, Sr., challenges the postconviction court’s denial, following an evidentiary hearing, of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We find no merit in the first issue he raises on appeal and decline to comment. However, the State concedes error as to the second issue, in which Caldwell argues that his trial counsel was ineffective for failing to object to certain probation conditions that the court imposed.
Caldwell entered a negotiated guilty plea to the offense of committing a lewd and lascivious act on an elderly person pursuant to section 825.1025, Florida Statutes (2004). However, the court imposed probation conditions 22, 23, and 24, which all specifically apply only when the victim of the offense is under the age of eighteen. Because the victim here was not under the age of eighteen, these probation conditions are not “reasonably related to the offense, to the rehabilitation of the defendant or to the protection of the public.” Cassamassima v. State, 657 So.2d 906, 909 (Fla. 5th DCA 1995) (en banc). Accordingly, they are invalid and must be stricken. We therefore remand with directions to the trial court to strike conditions 22, 23, and 24.
Affirmed; remanded with directions.
SILBERMAN and LaROSE, JJ., Concur.